DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The independent claim recites elements of:
A method for flight navigation path determination comprising: 
obtaining, at a computing system, an indication of a target destination for an aircraft, wherein the computing system is a flight management system of the aircraft; 
responsive to obtaining the indication, determining an initial flight path between a current location of the aircraft and the target destination, wherein the initial flight path includes a series of waypoints for guiding navigation of the aircraft along the initial flight path; 
based on the initial flight path, obtaining, by the computing system, terrain information that represents elevations of obstacles along the initial flight path, during navigation of the initial flight path by the aircraft, obtaining, by the computing system, weather data that indicates an unfavorable weather condition present in an upcoming segment of the initial flight path; 
determining, by the computing system, whether the unfavorable weather condition increases a likelihood of collision with at least one obstacle above a threshold likelihood during subsequent navigation of the upcoming segment of the initial flight path; 
responsive to determining the unfavorable weather condition increases the likelihood of collision with at least one obstacle above the threshold likelihood, modifying, by the computing system using the terrain information, the initial flight path to generate a revised flight path and providing an audiovisual alert that represents information about the revised flight path, wherein the computing system automatically generates the revised flight path to include one or more modifications to the series of waypoints of the initial flight path such that navigation of the revised flight path avoids the at least one obstacle, and wherein the audiovisual alert includes one or more text-based descriptions representing one or more modifications to the series of waypoints that are included in the revised flight path and an audio alert; and 
based on receiving an approval for the revised flight path, controlling, by the computing system, the aircraft according to based on the revised flight path.
The most remarkable prior arts are McCusker (US 8073578), Knapp et al. (US 20160236790), Nathan et al. (US 20210020049), and Liu et al. (US 2021/0247764).
McCusker is directed to a method of creating and modifying a flight plan using a cursor control device and a display to represent the flight plan in the context of terrain. The method includes inserting waypoints, including origin and destination waypoints, into a flight plan using a cursor control device to position the waypoints in a display and commanding a flight management system (FMS) to connect the waypoints into a flight plan. The flight plan is drawn in the context of terrain on a display where conflicts between the flight plan and terrain are indicated. Selected elements of the flight plan are selected with a cursor control device and the selected elements are dragged to new positions on the display until terrain conflicts are eliminated, thus generating a modified flight plan. The modified flight plan is reviewed in the context of terrain to determine its acceptability and making further modifications thereof if desired. The modified flight plan is selected from the review thereof, the modified flight having no conflicts with terrain. Finally, the modified flight plan is activated using the FMS.
McCusker does not teach elements of:
during navigation of the initial flight path by the aircraft, obtaining, by the computing system, weather data that indicates an unfavorable weather condition present in an upcoming segment of the initial flight path; 
determining, by the computing system, whether the unfavorable weather condition increases a likelihood of collision with at least one obstacle above a threshold likelihood during subsequent navigation of the upcoming segment of the initial flight path; 
responsive to determining the unfavorable weather condition increases the likelihood of collision with at least one obstacle above the threshold likelihood, modifying, by the computing system using the terrain information, the initial flight path to generate a revised flight path and providing an audiovisual alert that represents information about the revised flight path, wherein the computing system automatically generates the revised flight path to include one or more modifications to the series of waypoints of the initial flight path such that navigation of the revised flight path avoids the at least one obstacle, and wherein the audiovisual alert includes one or more text-based descriptions representing one or more modifications to the series of waypoints that are included in the revised flight path and an audio alert; and 
based on receiving an approval for the revised flight path, controlling, by the computing system, the aircraft according to based on the revised flight path.
Knapp et al. is directed to overcoming the disadvantages of current air transportation systems that might be used for regional travel by providing a more cost effective and convenient regional air transport system. In some embodiments, the inventive air transport system, operational methods, and associated aircraft include a highly efficient plug-in series hybrid-electric powertrain (specifically optimized for aircraft operating in regional ranges), a forward compatible, range-optimized aircraft design, enabling an earlier impact of electric-based air travel services as the overall transportation system and associated technologies are developed, and platforms for the semi-automated optimization and control of the powertrain, and for the semi-automated optimization of determining the flight path for a regional distance hybrid-electric aircraft flight.
Knapp et al. does not teach elements of: 
responsive to determining the unfavorable weather condition increases the likelihood of collision with at least one obstacle above the threshold likelihood, modifying, by the computing system using the terrain information, the initial flight path to generate a revised flight path and providing an audiovisual alert that represents information about the revised flight path, wherein the computing system automatically generates the revised flight path to include one or more modifications to the series of waypoints of the initial flight path such that navigation of the revised flight path avoids the at least one obstacle, and wherein the audiovisual alert includes one or more text-based descriptions representing one or more modifications to the series of waypoints that are included in the revised flight path and an audio alert; and 
based on receiving an approval for the revised flight path, controlling, by the computing system, the aircraft according to based on the revised flight path.
Nathan et al is directed to providing a flight path around a zone of avoidance located on a currently planned flight path of an aircraft. For instance, the method may include obtaining data of the zone of avoidance located on the currently planned flight path; determining a safe distance from the zone of avoidance based on a characteristic of the aircraft or a characteristic of the zone of avoidance; constructing a safety envelope outside of the zone of avoidance by defining the safety envelope based on the safe distance; constructing a plurality of alternate flight paths around the zone of avoidance such that each of the plurality of alternate flight paths avoids crossing into the zone of avoidance and avoids crossing in between the safety envelope and the zone of avoidance; and selecting an optimal flight path from among the plurality of alternate flight paths.
Nathan does not teach elements of: 
determining, by the computing system, whether the unfavorable weather condition increases a likelihood of collision with at least one obstacle above a threshold likelihood during subsequent navigation of the upcoming segment of the initial flight path; 
responsive to determining the unfavorable weather condition increases the likelihood of collision with at least one obstacle above the threshold likelihood, modifying, by the computing system using the terrain information, the initial flight path to generate a revised flight path and providing an audiovisual alert that represents information about the revised flight path, wherein the computing system automatically generates the revised flight path to include one or more modifications to the series of waypoints of the initial flight path such that navigation of the revised flight path avoids the at least one obstacle, and wherein the audiovisual alert includes one or more text-based descriptions representing one or more modifications to the series of waypoints that are included in the revised flight path and an audio alert.
Liu et al. is directed to controlling a UAV in an environment includes receiving first and second sensing signals from a vision sensor and a proximity sensor, respectively, coupled to the UAV. The first and second sensing signals include first and second depth information of the environment, respectively. The method further includes selecting the first and second sensing signals for generating first and second portions of an environmental map, respectively, based on a suitable criterion associated with distinct characteristics of various portions of the environment or distinct capabilities of the vision sensor and the proximity sensor, generating first and second sets of depth images for the first and second portions of the environmental map, respectively, based on the first and second sensing signals, respectively, combining the first and second sets of depth images to generate the environmental map; and effecting the UAV to navigate in the environment using the environmental map.
Liu et al. does not teach elements of:
responsive to determining the unfavorable weather condition increases the likelihood of collision with at least one obstacle above the threshold likelihood, modifying, by the computing system using the terrain information, the initial flight path to generate a revised flight path and providing an audiovisual alert that represents information about the revised flight path, wherein the computing system automatically generates the revised flight path to include one or more modifications to the series of waypoints of the initial flight path such that navigation of the revised flight path avoids the at least one obstacle, and wherein the audiovisual alert includes one or more text-based descriptions representing one or more modifications to the series of waypoints that are included in the revised flight path and an audio alert; and 
based on receiving an approval for the revised flight path, controlling, by the computing system, the aircraft according to based on the revised flight path.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/Primary Examiner, Art Unit 3662